MEMORANDUM *
Nirmal Singh has the burden of proof to show that he is eligible for asylum or withholding of deportation. Therefore, he has the burden of establishing past persecution or a well founded fear of future persecution.1 He can only do so by providing “credible testimony.”2
The Immigration Judge determined that Singh did not provide credible testimony. This finding must be supported by “specific, cogent reason[s].”3 Singh’s lack of knowledge about the political goals and structure of the political group he claimed to be a member of, his lack of a Sikh beard and turban long after his flight, and his failure to mention the severe beating described in his earlier statement during his hearing all constituted “specific, cogent reasons.”
There is substantial evidence in the record of “specific, cogent reasons” that support the Immigration Judge’s credibility determination, so we will not disturb the Board’s finding that Singh failed to meet his burden of proof to be eligible for the relief he requested.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Acewicz v. INS, 984 F.2d 1056, 1061-62 (9th Cir.1993).


. Prasad v. INS, 47 F.3d 336, 338 (9th Cir. 1995).


. Turnios v. INS, 821 F.2d 1396, 1399 (9th Cir. 1987).